EXAMINER’S COMMENT/EXAMINER’S AMENDMENTS/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Allowable Subject Matter
Claims 13-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Please amend the claims as follows:

The application has been amended as follows: 
13. (Currently amended) A battery pack, comprising several batteries according to


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Chen (CN 103094627); Ortega et al. (US 2013/0230774); Ito et al. (US 2014/0212712); Ogawa et al. (US 2015/0364789); Dasgupta et al. (US 5,582,935); Kaiser, Kenneth L. Electromagnetic Compatibility Handbook (2005) (page 24-46); and Jang (US 2007/0128464) fails to teach or suggest the combination of limitations of the battery comprising the composite cathode material of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724